Bbt
DETAILED ACTION

Response to Amendment
1. 	The amendment filed 10/5/22 has been entered.
	Claims 1 and 4 have been amended.
	Claims 1-6 are pending.
Information Disclosure Statement
2.	The Information Disclosure Statement filed on 08/12/2022 has been considered.
 Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 2 and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable 
over Yamaguchi (“Yamaguchi”) PG-Pub 2011/0181993 in view of Sawada (“Sawada”) US PG-Pub 2017/0278824 and Ito (“Ito”) US PG-Pub 2013/0133358.
Yamaguchi discloses a semiconductor device comprising: a plurality of semiconductor elements connected in parallel (¶[0036]) with one another, and each having a gate electrode, the plurality of semiconductor elements including a plurality of first semiconductor elements (101a/101d, Fig. 1) and a plurality of second semiconductor elements (101b/101e, Fig. 1); and a drive circuit (11, Fig. 1) to provide a gate signal to the gate electrode of each of the plurality of semiconductor elements.
Yamaguchi teaches the device structure as recited in the claim. The difference between Yamaguchi and the present claim is the recited parallel connection.
Sawada discloses a plurality of semiconductor elements (elements 12A/12B, and each having a gate electrode, the plurality of semiconductor elements including a plurality of first semiconductor elements (12A, Fig. 1) each connected in parallel with one another and a plurality of second semiconductor elements (12B, Fig. 1) each connected in parallel with one another.
Sawada’s teachings could be incorporated with Yamaguchi's device which would result in the claimed invention. The motivation to combine Sawada’s teachings would be to allow the flow of large current as taught by Sawada (¶¶[0049 and0064]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Sawada’s teachings to arrive at the claimed invention.
The combined references of Yamaguchi and Sawada disclose the device structure as recited in the claim. The difference between the combined references and the present claim is the recited drive circuit including a main circuit and a plurality of inserted circuits. 
Ito discloses a semiconductor device comprising a plurality of second semiconductor elements (¶[0020], Figs. 1-2); a drive circuit (Fig. 2), the drive circuit including a main circuit (element 16, Fig. 2) and a plurality of inserted circuits including a first inserted circuit (elements 51/52, 61/62, Fig. 2) and a second inserted circuit (elements 53/54, 63/64, Fig. 2), wherein the first inserted circuit is inserted in series between the main circuit and each of the plurality of first semiconductor elements (Figs. 1 and 2), the second inserted circuit is inserted between the main circuit and the plurality of second semiconductor elements (Figs. 1 and 2), and each of the first inserted circuit and the second inserted circuit includes a first diode (61/63) and a second diode (62/64), the first diode having a forward direction toward the main circuit, the second diode being connected in anti-parallel with the first diode.
Ito's teachings could be incorporated with the device of the combined references which would result in the claimed invention. The motivation to combine Ito's teachings would be to suppress switching noise. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Ito's teachings to arrive at the claimed invention.
	Re claim 2, Ito discloses wherein each of the plurality of inserted circuits includes a first resistive element (element 51/53, Fig. 2), and a second resistive element (element 52/54, Fig. 2), the first resistive element being connected in series with the first diode (element 61/63) and connected in parallel with the second diode (element 62/64), the second resistive element (element 52/54) being connected in series with the second diode (element 62/64) and connected in parallel with the first diode (element 61/63).
Re claim 5, Sawada discloses (¶[0064]) wherein the plurality of first semiconductor elements are a plurality of silicon carbide semiconductor elements, and the plurality of second semiconductor elements are a plurality of silicon carbide semiconductor elements.
6.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Sawada and Ito and in further view of Morisaki et al. (“Morisaki”) US PG-Pub 2018/0375508.
The combined references of Yamaguchi/Sawada/Ito teach the device structure as recited in the claim. The difference between the combined references and the present claim is the recited gate resistive element. 
Morisaki discloses a gate resistive element (ra/rb, Fig. 4), interposed between a drive circuit and a plurality of semiconductor elements. 
Morisaki's teachings could be incorporated with the device of the combined references which would result in the claimed invention. The motivation to combine Morisaki's teachings would be to control turn-on/turn-off time (¶¶[0039 and 0042]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Morisaki's teachings to arrive at the claimed invention.
7.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Sawada and Ito and in further view of Terasawa (“Terasawa”) USPAT 5,942,797.
The combined references of Yamaguchi/Sawada/Ito teach the device structure as recited in the claim. The difference between the combined references and the present claim is the recited substrates and housing. 
Terasawa discloses in Fig. 7 a first substrate (element 4) on which a plurality of semiconductor elements (element 1, col. 1, lines 27-37) are mounted; a second substrate (element 7) on which the plurality of inserted circuits (element 2, col. 1, lines 50-65) are mounted; and a case (element 8) to house the first substrate and the second substrate. 
Terasawa's teachings could be incorporated with the device of the combined references which would result in the claimed invention. The motivation to combine Terasawa's teachings would be to improve device rigidity and/or mechanical stability. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Terasawa's teachings to arrive at the claimed invention.

Allowable Subject Matter
8.	Claim 4 is allowed.
9.	The following is a statement of reasons for the indication of allowable subject matter:  None of the art discloses a semiconductor device comprising each of the plurality of inserted circuits including a resistive element connected in parallel with the first diode and the second diode as required by claim 4.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamaguchi (PG-Pub 2016/0352321) discloses a plurality of semiconductor elements each having a gate electrode, the plurality of semiconductor elements including a plurality of first semiconductor elements and a plurality of second semiconductor elements; and a drive circuit.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893